DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick (US 5,657,967) in view of Giacchino (US 2005/0242336), Browning et al. (US 9,574,339) and Oswald (US 6,805,525).
As to claims 1 and 4-7, Patrick discloses a fence, comprising: 
a plurality of fence posts 12, configured to be installed on a surface or in the ground; 
a plurality of fence rails 16,18,50 made of metal, each fence rail comprising a first end, a second end, a front side X and a back side Y (Figure 5 reprinted with annotations 34; and 
a plurality of fence pickets 40, each fence picket comprising a top end and a bottom end and affixed to two or more of said plurality of metal fence rails by one or more second pins 42; 
wherein said first pins each comprise a first pin shank with a fist pin head end and a first pin penetration end, wherein a portion of the first pin shank proximate the first pin head end is capable of holding first pin in the corresponding fence post; and
wherein said second pins each comprise a second pin shank with a second pin head end and a second pin penetration end, wherein a portion of the second pin shank proximate the second pin head end is capable of holding the second pin in the corresponding metal fence rail;
wherein said first pins are capable of securing metal to wood without rotation of the first pin, such that the metal is proximate the first pin head end;
wherein said first pins are capable of being linearly driven without rotation through first the corresponding metal fence rail and then into the corresponding fence post; 
wherein said second pins are capable of securing wood to metal without rotation of the second pin, such that the wood is proximate the second pin head end; and
wherein said second pins are capable of being linearly driven without rotation through first the corresponding engineered-wood fence picket and then into the corresponding metal rail (Figures 1-6 ; C4 L6-9,45-52).  

[AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow]
    PNG
    media_image1.png
    286
    174
    media_image1.png
    Greyscale

Examiner notes that the square corners of the cross-section of the rail members 16,18 clearly define a “rectilinear cross-section”, as shown in Figure 5.  Moreover, cover 50 is affixed to and integrally-functions with rail members 16,18 to define an enclosed rectangular rail, as shown in Figure 6.  
Nonetheless, assuming arguendo that neither the rectangular-shape of the box-shaped rail members 16,18 nor the covered rail members 16,18,50 constitute a rectilinear cross-section, Giacchino teaches a fence comprising a plurality of single-piece metal fence rails 70,72 comprising an enclosed rectilinear cross-section affixed to a plurality of fence posts 80 (Figures 9-11). 
Inasmuch as the references disclose covered rails and single-piece rails, both defining an enclosed rectangular rail, as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
instead of engineered wood.
Browning et al. teaches a fence wherein the plurality of fence pickets 42 are made of plastic, oriented strand composite wood or engineered wood (Figure 7; C1 L61-C2 L5).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence disclosed by Patrick wherein the pickets are made of engineered wood, as taught by Browning et al., as Patrick does not disclose any structural or functional significance as to the specific material of pickets, other than that the material is weather-resistant, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Examiner notes that screws 34 are clearly capable of securing metal to wood without rotation of the screw and capable of being linearly driven without rotation through first the corresponding metal fence rail and then into the corresponding fence post, as such screws comprise tapered ends which are inherently capable of being driven into a substrate (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the first pins are configured to be linearly driven without rotation through first the 20 configured to be linearly driven without rotation through first a first member 22 and then into a corresponding a second member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, providing for quicker, easier assembly, while providing for a secure connection between the members (Figures 6-7; C2 L17-33, C4 L61-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence disclosed by Patrick wherein the first pins comprise knurled pins driven by an automatic pneumatic nail gun, as taught by Oswald, in order to provide for quicker, easier assembly, while providing for a secure connection between the pickets and the rail.
Examiner notes that screws 42 are clearly capable of securing wood to metal without rotation of the screw and capable of being linearly driven without rotation through first the corresponding engineered-wood fence picket and then into the corresponding metal rail, as such screws comprise tapered ends which are inherently capable of being driven into a substrate (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the second pins are configured to be linearly driven without rotation through first the corresponding engineered-wood fence picket and then into the corresponding metal rail, Oswald teaches a metal-and-wood assembly comprising a pin 20 configured to be linearly driven without rotation through first an engineered-wood member 22 and then into a corresponding metal sheet member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, 
As to claims 3, 11 and 17, Patrick discloses a fence wherein the head end of each first pin 34 and the head end of each second pin 42 is substantially flat and smooth (Figure 2).  
As to claim 8, Patrick discloses a fence wherein the plurality of fence posts comprise wood posts; instead of metal fence posts.  Patrick does not disclose any structural or functional significance as to the specific material of the posts.
Giacchino teaches a fence wherein fence posts 80 are formed of either wood or metal (Figure 9; paragraph [0046]).  Inasmuch as the references disclose wood fence posts and metal fence posts as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
As to claim 9, 12 and 13, Patrick discloses a metal-and-wood fencing system, comprising: 
at least one fencing section, said fencing section comprising two fence posts 12, each fence posts installed in the ground and extending vertically; 
16,50 with a first end, a second end, a front side and a back side, rectilinear and hollow in cross-section, with each end affixed to a corresponding fence post by one or more first pins 34; 
a bottom metal fence rail 18,50 with a first end, a second end, a front side X and a back side Y, rectilinear and hollow in cross-section, with each end affixed to a corresponding fence post at a position below the top metal fence rail; and 
one or more fence pickets 40, each fence picket comprising an upper end and a lower end, said fence pickets comprising engineered-wood and extending vertically substantially parallel to the two fence posts; 
wherein the one or more fence pickets are affixed to the top metal fence rail proximate to the corresponding upper end, and affixed to the bottom metal fence rail proximate to the corresponding lower end, by one or more second pins 42;  
wherein said first pins each comprise a first pin shank with a fist pin head end and a first pin penetration end, wherein a portion of the first pin shank proximate the first pin head end is capable of holding first pin in the corresponding fence post; 
wherein said second pins each comprise a second pin shank with a second pin head end and a second pin penetration end, wherein a portion of the second pin shank proximate the second pin head end is capable of holding the second pin in the corresponding metal fence rail;
wherein said first pins are capable of securing metal to wood without rotation of the first pin, such that the metal is proximate the first pin head end;
wherein said second pins are capable of securing wood to metal without rotation of the second pin, such that the wood is proximate the second pin head end; and
capable of being linearly driven without rotation through first the corresponding engineered-wood fence picket and then into the corresponding metal rail (Figures 1-6; C4 L6-9,45-52).  
Examiner notes that the square corners of the cross-section of the rail members 16,18 clearly define a “rectilinear cross-section”, as shown in Figure 5.  Moreover, cover 50 is affixed to and integrally-functions with rail members 16,18 to define an enclosed rectangular rail, as shown in Figure 6.  
Nonetheless, assuming arguendo that neither the rectangular-shape of the box-shaped rail members 16,18 nor the covered rail members 16,18,50 constitute a rectilinear cross-section, Giacchino teaches a fence comprising a plurality of single-piece metal fence rails 70,72 comprising an enclosed rectilinear cross-section affixed to a plurality of fence posts 80 (Figures 9-11). 
Inasmuch as the references disclose covered rails and single-piece rails, both defining an enclosed rectangular rail, as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Patrick disclose a fence wherein the plurality of fence pickets are made of engineered wood-grain plastic; instead of oriented strand board.
Browning et al. teaches a fence wherein the plurality of fence pickets 42 are made of plastic, oriented strand composite wood or engineered wood (Figure 7; C1 L61-C2 L5).
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence disclosed by Patrick wherein the pickets are made of oriented strand board, as taught by Browning et al., as Patrick does not disclose any structural or functional significance as to the specific material of pickets, other than that the material is weather-resistant, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Examiner notes that screws 34 are clearly capable of securing metal to wood without rotation of the screw, as such screws comprise tapered ends which are inherently capable of being driven into a substrate (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the first pins are configured to be linearly driven without rotation through first the corresponding metal fence rail and then into the corresponding fence post, Oswald teaches an assembly comprising a pin 20 configured to be linearly driven without rotation through first a first member 22 and then into a corresponding a second member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, providing for quicker, easier assembly, while providing for a secure connection between the members (Figures 6-7; C2 L17-33, C4 L61-67).  Accordingly, it would have been obvious to one having ordinary skill in the art 
Examiner notes that screws 42 are clearly capable of securing wood to metal without rotation of the screw and capable of being linearly driven without rotation through first the corresponding engineered-wood fence picket and then into the corresponding metal rail, as such screws comprise tapered ends which are inherently capable of being driven into a substrate (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the second pins are configured to be linearly driven without rotation through first the corresponding engineered-wood fence picket and then into the corresponding metal rail, Oswald teaches a metal-and-wood assembly comprising a pin 20 configured to be linearly driven without rotation through first an engineered-wood member 22 and then into a corresponding metal sheet member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, providing for quicker, easier assembly, while providing for a secure connection between the members (Figures 6-7; C2 L17-33, C4 L61-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fencing system disclosed by Patrick wherein the second pins comprise knurled pins driven by an automatic pneumatic nail gun, as taught by Oswald, in order to provide for quicker, easier assembly, while providing for a secure connection between the pickets and the rail.
12 at a position below the top metal fence rail 16 and above the bottom metal fence rail 16 (Figure 1).  
As to claim 15 and 18-20, Patrick discloses a method of constructing a section of wood-and-metal fencing, comprising the steps of: 
installing at least two fence posts 12 on a surface or in the ground; 
affixing a first metal fence rail 16,50 to the at least two fence posts and extending therebetween, said first metal fence rail comprising a first end, a second end, a front side X and a back side Y, rectilinear and hollow in cross-section, with each end affixed to a different corresponding fence post by one or more first pins 34; 
affixing a second metal fence rail 18,50 to the at least two fence posts and extending therebetween, said second metal fence rail comprising a first end, a second end, a front side and a back side, rectilinear and hollow in cross-section, with each end affixed to a different corresponding fence post by one or more first pins 34; 
affixing at least one engineered-wood fence picket 40 to the first metal fence rail and the second metal fence rail and extending therebetween, (fence pickets 40 are made of engineered wood-grain plastic; thus constituting “engineered wood”; C4 L45-52), said fence pick comprising an upper end and a lower end;
wherein the at least one fence picket is affixed to each of the metal fence rails by one or more second pins 42;

wherein said second pins each comprise a second pin shank with a second pin head end and a second pin penetration end, wherein a portion of the second pin shank proximate the second pin head end is capable of holding the second pin in the corresponding metal fence rail;
wherein said first pins are capable of securing metal to wood without rotation of the first pin, such that the metal is proximate the first pin head end;
wherein said second pins are capable of securing wood to metal without rotation of the second pin, such that the wood is proximate the second pin head end; and
wherein said second pins are capable of being linearly driven without rotation through first the corresponding engineered-wood fence picket and then into the corresponding metal rail by a pneumatic or air-driven gun (Figures 1-6; C4 L6-9,45-52).  
Examiner notes that the square corners of the cross-section of the rail members 16,18 clearly define a “rectilinear cross-section”, as shown in Figure 5.  Moreover, cover 50 is affixed to and integrally-functions with rail members 16,18 to define an enclosed rectangular rail, as shown in Figure 6.  
Nonetheless, assuming arguendo that neither the rectangular-shape of the box-shaped rail members 16,18 nor the covered rail members 16,18,50 constitute a rectilinear cross-section, Giacchino teaches a fence comprising a plurality of single-70,72 comprising an enclosed rectilinear cross-section affixed to a plurality of fence posts 80 (Figures 9-11). 
Inasmuch as the references disclose covered rails and single-piece rails, both defining an enclosed rectangular rail, as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Patrick disclose a fence wherein the plurality of fence pickets are made of engineered wood-grain plastic; instead of engineered wood.
Browning et al. teaches a fence wherein the plurality of fence pickets 42 are made of plastic, oriented strand composite wood or engineered wood (Figure 7; C1 L61-C2 L5).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence disclosed by Patrick wherein the pickets are made of engineered wood, as taught by Browning et al., as Patrick does not disclose any structural or functional significance as to the specific material of pickets, other than that the material is weather-resistant, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
34 are clearly capable of securing metal to wood without rotation of the screw, as such screws comprise tapered ends which are inherently capable of being driven into a substrate (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the first pins are configured to be linearly driven without rotation through first the corresponding metal fence rail and then into the corresponding fence post, Oswald teaches an assembly comprising a pin 20 configured to be linearly driven without rotation through first a first member 22 and then into a corresponding a second member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, providing for quicker, easier assembly, while providing for a secure connection between the members (Figures 6-7; C2 L17-33, C4 L61-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence disclosed by Patrick wherein the first pins comprise knurled pins driven by an automatic pneumatic nail gun, as taught by Oswald, in order to provide for quicker, easier assembly, while providing for a secure connection between the pickets and the rail.
Examiner notes that screws 42 are clearly capable of securing wood to metal without rotation of the screw and capable of being linearly driven without rotation through first the corresponding engineered-wood fence picket and then into the corresponding metal rail, as such screws comprise tapered ends which are inherently capable of being driven into a substrate by a pneumatic or air-driven gun (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the second pins are configured to be linearly driven without rotation through first the 20 configured to be linearly driven without rotation through first an engineered-wood member 22 and then into a corresponding metal sheet member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, providing for quicker, easier assembly, while providing for a secure connection between the members (Figures 6-7; C2 L17-33, C4 L61-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fencing system disclosed by Patrick wherein the second pins comprise knurled pins driven by an automatic pneumatic nail gun, as taught by Oswald, in order to provide for quicker, easier assembly, while providing for a secure connection between the pickets and the rail.
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
As to claims 1, 9 and 15, Attorney argues that:
Patrick fails to disclose a fence wherein said first pins are configured to secure metal to wood without rotation of the first pin; and wherein said second pins are configured to secure wood to metal without rotation of the second pin, as the pins of the Patrick reference are screws.
Examiner disagrees.  As to claims 1, 9 and 15, Patrick discloses a fence wherein said first pins 34 are capable of securing metal to wood without rotation of the first pin, such that the metal is proximate the first pin head end; and wherein said second pins 42 capable of securing wood to metal without rotation of the second pin, such that the wood is proximate the second pin head end (Figures 1-2).  
Examiner notes that screws 34 are clearly capable of securing metal to wood without rotation of the screw, as such screws comprise tapered ends which are inherently capable of being driven into a substrate (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the first pins are configured to be linearly driven without rotation through first the corresponding metal fence rail and then into the corresponding fence post, Oswald teaches an assembly comprising a pin 20 configured to be linearly driven without rotation through first a first member 22 and then into a corresponding a second member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, providing for quicker, easier assembly, while providing for a secure connection between the members (Figures 6-7; C2 L17-33, C4 L61-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence disclosed by Patrick wherein the first pins comprise knurled pins driven by an automatic pneumatic nail gun, as taught by Oswald, in order to provide for quicker, easier assembly, while providing for a secure connection between the pickets and the rail.
Examiner notes that screws 42 are clearly capable of securing wood to metal without rotation of the screw, as such screws comprise tapered ends which are inherently capable of being driven into a substrate (Figure 2). 
Nonetheless, assuming arguendo that Patrick fails to disclose a fence wherein the second pins are configured to be linearly driven without rotation through first the 20 configured to be linearly driven without rotation through first an engineered-wood member 22 and then into a corresponding metal sheet member 24 by a pneumatic or air-driven gun; the knurled pin being driven into the members using an automatic pneumatic nail gun, providing for quicker, easier assembly, while providing for a secure connection between the members (Figures 6-7; C2 L17-33, C4 L61-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fencing system disclosed by Patrick wherein the second pins comprise knurled pins driven by an automatic pneumatic nail gun, as taught by Oswald, in order to provide for quicker, easier assembly, while providing for a secure connection between the pickets and the rail.
As to claims 1, 9 and 15, Attorney further argues that:
Patrick fails to disclose a fence wherein each fence rail comprises a front side and a back side, rectilinear in cross-section, as the rails of the Patrick reference are C-shaped; nor does Giacchino teach or suggest modifying the fence disclosed by Patrick to comprise rectilinear rails.
Examiner disagrees.  As to claims 1, 9 and 15, Patrick discloses a fence comprising a plurality of fence rails 16,18,50 made of metal, each fence rail comprising a first end, a second end, a front side X and a back side Y (Figure 5 reprinted with annotations above), rectilinear in cross-section (Figures 1-6).
Examiner notes that the square corners of the cross-section of the rail members 16,18 clearly define a “rectilinear cross-section”, as shown in Figure 5.  Moreover, cover 50 is affixed to and integrally-functions with rail members 16,18 to define an enclosed rectangular rail, as shown in Figure 6.  
Nonetheless, assuming arguendo that neither the rectangular-shape of the box-shaped rail members 16,18 nor the covered rail members 16,18,50 constitute a rectilinear cross-section, Giacchino teaches a fence comprising a plurality of single-piece metal fence rails 70,72 comprising an enclosed rectilinear cross-section affixed to a plurality of fence posts 80 (Figures 9-11). 
Inasmuch as the references disclose covered rails and single-piece rails, both defining an enclosed rectangular rail, as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/12/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619